Morton, J.
This is a bill in equity, under Pub. Sts. c. 136, § 10. This statute and those of which it is a re-enactment have been before this court in a number of cases. An examina*584tian of them shows, we think, that this case is distinguishable from those relied on by the defendants, which are Waltham Bank v. Wright, 8 Allen, 121, Jenney v. Wilcox, 9 Allen, 245, Bradford v. Forbes, 9 Allen, 365, and Wells v. Child, 12 Allen, 333, and comes nearer to Morey v. American Loan & Trust Co. 149 Mass. 253, where the bill was sustained and relief granted. In Bradford v. Forbes, ubi supra, the creditors were not before the court, and though it was said that, if they had been, no ground for relief was shown, the question did not come before the court for its decision. But in that case, as in Waltham Bank v. Wright, and Wells v. Child, ubi supra, the creditors relied wholly upon the promises and representations of the executors and administrators, which they were bound to know, as matter of law, the administrators and executors had no authority to make so as to bind the estates represented by them, and to which, therefore, it was culpable neglect on their part to trust. In Jenney v. Wilcox, ubi supra, the ground relied on was that the creditors were ignorant of the statute limiting suits against executors and administrators. In the present case the estate consisted of land, and a forced sale of it would have resulted in a great sacrifice, and the delay has been advantageous to the estate. The promises and representations of the executors were made by them, not only in their representative capacity, but also as agents for the heirs at law. They have made payments in accordance with their agreement at different times, the last being after the statute had run. It does not appear that there is any other creditor than the estate of which the plaintiff is administrator. The delay was agreed to by all parties interested, and has been to their mutual advantage. The object of the statute limiting actions against executors and administrators is to secure the speedy settlement of estates, so that they may descend to and be distributed among those who are entitled to them free from all claims and liens on the part of creditors. Brown v. Anderson, 13 Mass. 201. Dawes v. Shed, 15 Mass. 6. Emerson v. Thompson, 16 Mass. 429. Lamson v. Schutt, 4 Allen, 359. And if, in a case where the estate is wholly of land and is amply solvent, the heirs, to avoid the loss which would result from a forced sale, authorize the executors to agree with the creditor or creditors that, if they will delay the enforcement of their demands, the *585executors will pay them as fast as the land can be advantageously sold, and this is assented to by the creditors, and is also to their advantage, we think that, all persons interested being included in and parties to the arrangement, it is not culpable neglect on the part of a creditor to suffer, under such circumstances, the time to expire within which an action may be brought against executors, and that such a case does not come fairly within any of those cases on which the defendants rely, and that justice and equity require that the creditor should have judgment against the estate for the amount of his claim.
Judgment for the plaintiff for $7,959.31, and interest from, September 8, 1890, and costs.